EXHIBIT 12.3 PUBLIC SERVICE COMPANY OF NEW MEXICO Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (In thousands, except ratio) Nine Months Ended Year Ended December 31, September 30, 2007 2006 2005 2004 2003 2002 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt $ 37,797 $ 51,069 $ 49,102 $ 49,015 $ 59,013 $ 56,409 Amortization of debt premium, discount and expenses 3,467 2,871 2,856 3,035 2,958 2,302 Other interest 7,580 4,842 2,575 1,719 3,860 3,173 Estimated interest factor of lease rental charges 13,358 16,927 17,663 17,180 17,890 22,290 Interest capitalized 3,410 1,946 1,054 752 909 - Total Fixed Charges 65,612 77,655 73,250 71,701 84,630 84,174 Preferred dividend requirements 635 826 788 903 774 905 Total Fixed Charges and Preferred Dividend Requirements $ 66,247 $ 78,481 $ 74,038 $ 72,604 $ 85,404 $ 85,079 Earnings, as defined by the Securities and Exchange Commission: Earnings before income taxes $ 42,213 $ 110,955 $ 77,118 $ 143,839 $ 89,272 $ 93,790 Fixed charges as above 65,612 77,655 73,250 71,701 84,630 84,174 Interest capitalized (3,410 ) (1,946 ) (1,054 ) (752 ) (909 ) - Earnings Available for Fixed Charges $ 104,415 $ 186,664 $ 149,314 $ 214,788 $ 172,993 $ 177,964 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends 1.58 2.38 2.02 2.96 2.03 2.09
